Citation Nr: 1755852	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-18 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus

3. Entitlement to service connection for major depression.

4. Entitlement to service connection for alcoholism.


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to October 1976, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claim.

The Board requested that all the service treatment records from the active duty and Army National Guard periods of service be obtained and associated with the claims file.  Although several service personnel records were obtained, a significant portion of them are not available, and there is no formal finding of unavailability of those records.  Thus, on remand, the AOJ must ensure that all service treatment records have been obtained and associated with the claims file, or place a memorandum of unavailability in the claims file as to those records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

Second, it also appears that there are outstanding private treatment records, notably from Wiregrass Wellness Center and Hearing Associates of Dothan, LLC.  Accordingly, reasonable efforts must be undertaken to obtain the missing private treatment records in accordance with VA's duty to assist under 38 C.F.R. § 3.159.  See Massey v. Brown, 7 Vet. App. 204 (1994).

With respect to the claim of entitlement to service connection for major depression and alcoholism, the Board notes that the record reflects a diagnosis of major depression.  See October 2014 Wiregrass Wellness Center treatment note.  In his August 2015 Correspondence, the Veteran indicated he had therapist visits twice a week while stationed at Fort Lee, Virginia.  The Veteran continues to contend that his depression had its onset in service.  Furthermore, the Veteran continues to claim service connection for alcoholism.  The Board finds that the Veteran should be scheduled for a VA examination in order to determine the nature and etiology of his claimed depression and alcoholism.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If any new private treatment reports and/or service treatment records are secured, the claims file should be returned to the March 2016 audiologist for an addendum opinion that considers the new evidence and the Veteran's lay statements regarding the onset, symptoms, and severity of his tinnitus and bilateral hearing loss.  In this regard, the Board notes that the March 2016 examiner found tinnitus was not related to his military service.  As rationale, the examiner cited a lack of service treatment records for the disability.  Thus, in consideration of any additional evidence received, a remand is required to obtain an addendum opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request from all appropriate records repositories, to include the NPRC, Records Management Center (RMC), all National Guard units noted in the record, all appropriate Offices of the Adjutant General, and any other appropriate record repositories to obtain the Veteran's full service personnel or treatment records.

The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) regarding records requests from Federal facilities.  All records or responses received should be associated with the claims file.  If they cannot be found, issue a formal determination that they do not exist or that further efforts to obtain them would be futile and include such documentation in the claims file.  The Veteran must be notified of the attempts made, informed why further attempts would be futile, and allowed the opportunity to provide such records.  

2. The AOJ must contact the Veteran and request that he identify any private treatment providers and complete release forms (VA Form 21-4142) authorizing VA to request copies of any private treatment record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file, to specifically include records from Wiregrass Wellness Center and Hearing Associates of Dothan, LLC.  

3. After completing the above development, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his depression and alcoholism.  The claims file and a copy of this Remand must be made available to the examiner.  Any indicated evaluations, studies, and tests deemed necessary by the examiner must be accomplished.  Following an examination, the VA examiner is requested to address the following:

State all of the Veteran's current psychiatric diagnoses.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder, to include major depression and alcoholism, was incurred during service or is related to any event or injury during service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. If, and only if, records development yields additional records pertinent to the claim, arrange to obtain from the VA audiologist who provided the March 2016 opinion an addendum opinion.  If the March 2016 VA examiner is not available, the supplemental medical opinion may be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The entire claims file, as well as a copy of this Remand, should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.  , The VA examiner is requested to address the following:

Diagnose any bilateral hearing loss present and, if necessary, state whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral hearing loss disability began in service, was caused by service, or is otherwise related to active duty service.

State whether it is at least as likely as not (50 percent probability or more) the Veteran's current tinnitus had an onset during service, is causally or etiologically due to in-service noise exposure including on a delayed or latent onset theory of causation.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

